DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Status of Claims
Claim 10, & 13-18 are pending under examination.
Claims 1-9, & 11-12 have been canceled.

Response to Amendment
Based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 04/2/2022, the prior art rejection based on Makino, with respect to claims 10, and 13-16, has been withdrawn and a new prior art rejection set forth (see below).  The previous prior art rejection based on Ishizawa, with respect to claims 17-18, has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, & 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 10 recites “wherein the operable temperature range for each of the plurality of units is set based on an ambient temperature of a place in which the automatic analyzer is disposed, such that each of the plurality of units is turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken”.  It is unclear how applicants are correlating the control, the operable temperature range, and the ambient temperature.  Specifically, how is the operable temperature range for each of the plurality of units set based on an ambient temperature range?  An operable temperature range for a device is a temperature range, typically specified by the manufacturer, which the device is capable of operating at.  For example, a smart phone may exceed its operable temperature when the ambient temperature exceeds the operable temperature and shut down due to overheating.  With respect to the instant claims, it is unclear how an operable temperature range can be set based on ambient conditions.  Does the control change the operable temperature range of each of the plurality of units based on an ambient temperature?  In other words, are the operating temperature parameters themselves of each unit being changed with respect to ambient temperature?  A similar rejection is made with respect to claim 17.
Claims 13-16 and 18 are also rejected based on their dependency from claims 10 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (US 2015/0104351; already of record – hereinafter “Makino”).

Regarding claim 10, Makino teaches an automated analyzer that causes a sample and a reagent to react and, based on a reaction result, performs analysis of the sample (Makino; fig. 2, [0022]), the automated analyzer comprising: 
an analysis operation part that includes a plurality of units (Makino; fig. 2, [0079]), the plurality of units including a reagent cooling unit (Makino; fig. 2, #31a, [0066]), an incubator disk (Makino; fig. 2, #10, [0064]), and a detector (Makino; fig. 2, #61, [0079]); 
a plurality of temperature adjustment mechanisms disposed in the plurality of units that heat or cool the plurality of units individually (Makino teaches the reagent cooling unit 31a is a refrigerator; [0066], the incubator disk 10 includes a constant temperature bath 12 controlled by a constant-temperature maintaining device 13 for maintaining a constant temperature of the reaction cells 11 [0064], and the coagulation time detecting part 61 is heated by a temperature-regulating block 60 [0079]); 
a temperature sensor provided in each of the plurality of units that measures a temperature of each of the plurality of units (Makino teaches controlling the temperature of the plurality of units to a specified temperature [0064, 0066, 0080], temperature sensors would be required in order to control the temperature to provide feedback control); and 
a control part that controls the plurality of temperature adjustment mechanisms individually (Makino; figs. 1, 3, & 7, #50, [0071, 0078, 0080, 0093-0098]), 
wherein the control part sets a measurement startable temperature range of each of the plurality of units, which is a temperature range in which each of the plurality of units is configured to output a measurement result (Makino; preheating the reagent in the incubator 10 to 37 degrees C and also preheating the sample in the temperature-regulating block 60 to 37 degrees C prior to mixed the reagent and sample together; fig. 3, (a-d),  (i-j), [0080, 0081], thereby defining a measurement startable temperature range for each of the plurality of units), and an operable temperature range, which is a temperature range that is wider than and includes the measurement startable temperature range, for the plurality of units individually (Makino teaches a reagent dispensing mechanism 34a that dispenses a reagent from a bottle 30a in the reagent cooling unit 31a to the incubator 10 to preheat the reagent; [0066-0067, 0080, 0081], and that dispensing of the reagent from the bottle 30a in the reagent cooling unit 31a to the incubator 10 occurs during the operation; fig. 3, (i), [0080, 0081].  Makino additionally teaches increasing the temperature of the reagent to 40 degrees C with a second reagent dispensing mechanism with a reagent heating function 66 when transferring the reagent from the incubator disk 10 to the reaction vessel 62 in the reaction vessel temperature-regulating block 60 containing the sample; fig. 3, (j), [0080, 0081].  Therefore the operation defined by fig. 3 having an operable temperature range that is wider than the measurement startable temperature range for the plurality of units), 
wherein the control part is configured to issue an output confirmation (Makino teaches the blood coagulation time measurement section calculates the coagulation time; fig. 3, (g), [0080, 0081]), process a request for the analysis (Makino; [0078]) and to start, in response to an analysis request from a user, a pre-Page 2 of 11Application No. 15/750,526Attorney Docket No. 104349.PA857USanalysis preparatory operation of the sample in response to a determination by the control part that temperatures of all of the units included in the plurality of units have entered the operable temperature range (Makino; fig. 3, (a-d) and (i-j), [0080-0081]) while continuing to control the plurality of temperature adjustment mechanisms such that the temperature of each of the plurality of units reaches the measurement startable temperature range (Makino teaches controlling the reaction vessel temperature-regulating block 60 to bring the sample up to 37 degrees C and controlling the incubator 10 to bring the temperature of the reagent up to 37 degrees C; [0080-0081]), wherein the pre-analysis preparatory operation includes an operation check of each of the plurality of units (Makino teaches preparing each of the plurality of units such that the timing of the blood coagulation time measuring section performs the analysis operation to coincide with a timing at which the biochemical analysis section starts to perform its analysis operation; [0087], thereby performing a per-analysis preparatory operation check), and
wherein the operable temperature range for each of the plurality of units is set based on an ambient temperature of a place in which the automatic analyzer is disposed, such that each of the plurality of units is turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken.
Note: “the operable temperature range for each of the plurality of units is set based on an ambient temperature of a place in which the automatic analyzer is disposed, such that each of the plurality of units is turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, the device of Makino is capable of being turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken depending on an ambient temperature of a place where the automatic analyzer is disposed.

Regarding claim 13, Makino teaches the automated analyzer according to claim 10 above, wherein a plurality of reaction containers that store the sample are arranged in the incubator disk (Makino; fig. 7, (h), [0093-0094]), a temperature adjustment mechanism of the plurality of temperature adjustment mechanisms that is disposed in the incubator disk controls a temperature of the incubator disk (Makino; [0094]), the reagent cooling unit is capable of cooling a plurality of reagents (Makino; [0066]), and the detector is capable of adjusting the temperature (Makino; #60, #61, [0079]).  

Regarding claim 14, Makino teaches the automated analyzer according to claim 10 above, wherein the control part starts the analysis of the sample when the temperatures of all of the plurality of units are within the operable temperature range (Makino; figs 1 &7, #50, [0071]).  
Note: “when the temperatures of all of the plurality of units are within the operable temperature range” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 15, Makino teaches the automated analyzer according to claim 10 above, further comprising: a display unit (Makino; fig. 1, #59, [0072]), wherein the control part displays on the display unit that the analysis of the sample is startable (Makino; 0078).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2015/0104351; already of record – hereinafter “Makino”) in view of Fukui et al. (US 2009/0015639 – hereinafter “Fukui”).

Regarding claim 10, Makino teaches an automated analyzer that causes a sample and a reagent to react and, based on a reaction result, performs analysis of the sample (Makino; fig. 2, [0022]), the automated analyzer comprising: 
an analysis operation part that includes a plurality of units (Makino; fig. 2, [0079]), the plurality of units including a reagent cooling unit (Makino; fig. 2, #31a, [0066]), an incubator disk (Makino; fig. 2, #10, [0064]), and a detector (Makino; fig. 2, #61, [0079]); 
a plurality of temperature adjustment mechanisms disposed in the plurality of units that heat or cool the plurality of units individually (Makino teaches the reagent cooling unit 31a is a refrigerator; [0066], the incubator disk 10 includes a constant temperature bath 12 controlled by a constant-temperature maintaining device 13 for maintaining a constant temperature of the reaction cells 11 [0064], and the coagulation time detecting part 61 is heated by a temperature-regulating block 60 [0079]); 
a temperature sensor provided in each of the plurality of units that measures a temperature of each of the plurality of units (Makino teaches controlling the temperature of the plurality of units to a specified temperature [0064, 0066, 0080], temperature sensors would be required in order to control the temperature to provide feedback control); and 
a control part that controls the plurality of temperature adjustment mechanisms individually (Makino; figs. 1, 3, & 7, #50, [0071, 0078, 0080, 0093-0098]), 
wherein the control part sets a measurement startable temperature range of each of the plurality of units, which is a temperature range in which each of the plurality of units is configured to output a measurement result (Makino; preheating the reagent in the incubator 10 to 37 degrees C and also preheating the sample in the temperature-regulating block 60 to 37 degrees C prior to mixed the reagent and sample together; fig. 3, (a-d),  (i-j), [0080, 0081], thereby defining a measurement startable temperature range for each of the plurality of units), and an operable temperature range, which is a temperature range that is wider than and includes the measurement startable temperature range, for the plurality of units individually (Makino teaches a reagent dispensing mechanism 34a that dispenses a reagent from a bottle 30a in the reagent cooling unit 31a to the incubator 10 to preheat the reagent; [0066-0067, 0080, 0081], and that dispensing of the reagent from the bottle 30a in the reagent cooling unit 31a to the incubator 10 occurs during the operation; fig. 3, (i), [0080, 0081].  Makino additionally teaches increasing the temperature of the reagent to 40 degrees C with a second reagent dispensing mechanism with a reagent heating function 66 when transferring the reagent from the incubator disk 10 to the reaction vessel 62 in the reaction vessel temperature-regulating block 60 containing the sample; fig. 3, (j), [0080, 0081].  Therefore the operation defined by fig. 3 having an operable temperature range that is wider than the measurement startable temperature range for the plurality of units), 
wherein the control part is configured to issue an output confirmation (Makino teaches the blood coagulation time measurement section calculates the coagulation time; fig. 3, (g), [0080, 0081]), process a request for the analysis (Makino; [0078]) and to start, in response to an analysis request from a user, a pre-Page 2 of 11Application No. 15/750,526Attorney Docket No. 104349.PA857USanalysis preparatory operation of the sample in response to a determination by the control part that temperatures of all of the units included in the plurality of units have entered the operable temperature range (Makino; fig. 3, (a-d) and (i-j), [0080-0081]) while continuing to control the plurality of temperature adjustment mechanisms such that the temperature of each of the plurality of units reaches the measurement startable temperature range (Makino teaches controlling the reaction vessel temperature-regulating block 60 to bring the sample up to 37 degrees C and controlling the incubator 10 to bring the temperature of the reagent up to 37 degrees C; [0080-0081]), wherein the pre-analysis preparatory operation includes an operation check of each of the plurality of units (Makino teaches preparing each of the plurality of units such that the timing of the blood coagulation time measuring section performs the analysis operation to coincide with a timing at which the biochemical analysis section starts to perform its analysis operation; [0087], thereby performing a per-analysis preparatory operation check).
Makino does not explicitly disclose the function/intended use wherein the operable temperature range for each of the plurality of units is set based on an ambient temperature of a place in which the automatic analyzer is disposed, such that each of the plurality of units is turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken.
However, Fukui teaches the analogous art of a control part that sets a startable temperature range and an operable temperature range (Fukui teaches a control process for a recording operation; fig. 14, [0106], where the recording operation comprises a startable temperature range; fig. 14, S102, [0106-0112], and an operable temperature range; fig. 14,  S103, S105, S107, [0106-0112]) wherein the operable temperature range for the unit is set based on an ambient temperature of the place in which the device is disposed (Fukui teaches a time for driving the warming of heat generating resistors before start of the operation is automatically selected from a time table, between an ambient temperature and a warming heat generating resistor driving time, prepared in advance by measuring the ambient temperature with a temperature sensor; [0078]), such that the unit is turned on at a time that minimizes a delay between the unit and a measurement being take (Fukui teaches a time table is used with respect to the measured ambient temperature to determine a time for driving the warming heat generating resistors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control part that sets an operable temperature range for each of the plurality of units of Makino with the control part that sets an operable temperature range that is determined from a time table based on an ambient temperature, as taught by Fukui, because Fukui teaches the operable temperature range that is determined from a time table based on an ambient temperature allows the operation of the unit to be carried out in a stable effective manner with no problem of a performance issue occurring [0077].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Makino and Fukui both teach control parts that set a startable temperature range and an operable temperature range.  

Regarding claim 13, modified Makino teaches the automated analyzer according to claim 10 above, wherein a plurality of reaction containers that store the sample are arranged in the incubator disk (Makino; fig. 7, (h), [0093-0094]), a temperature adjustment mechanism of the plurality of temperature adjustment mechanisms that is disposed in the incubator disk controls a temperature of the incubator disk (Makino; [0094]), the reagent cooling unit is capable of cooling a plurality of reagents (Makino; [0066]), and the detector is capable of adjusting the temperature (Makino; #60, #61, [0079]).  

Regarding claim 14, modified Makino teaches the automated analyzer according to claim 10 above, wherein the control part starts the analysis of the sample when the temperatures of all of the plurality of units are within the operable temperature range (Makino; figs 1 &7, #50, [0071]).  
Note: “when the temperatures of all of the plurality of units are within the operable temperature range” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 15, modified Makino teaches the automated analyzer according to claim 10 above, further comprising: a display unit (Makino; fig. 1, #59, [0072]), wherein the control part displays on the display unit that the analysis of the sample is startable (Makino; 0078).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, in view of Fukui, and further in view of Sato et al. (US Patent No. 5,473,551; Pub. Date: Dec. 5, 1995; already of record – hereinafter “Sato”).

Regarding claim 16, modified Makino teaches the automated analyzer according to claim 15 above. 
Makino does not teach wherein the control part displays an alarm on the display unit when the temperature of any of the plurality of units departs from the measurement startable temperature range after the analysis of the sample is started, and displays a flag with a result of a measurement processed in a period during which the temperature departs from the measurement startable temperature range.  
However, Sato teaches the analogous art of an automated analyzer having an incubator (9), a temperature sensor (8), a control (3) and a display (40) (Sato; col. 5, lines 3-26, col. 6, lines 35-61) where the control part displays an alarm on the display unit (Sato; fig. 3, col. 6, lines 35-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify control part of Makino to display an alarm on the display unit, as taught by Sato, because Sato teaches the alarm because Sato teaches the alarm on the display notifies the operator of various warnings associated with the analysis instrument (Sato; fig. 3, col. 6, lines 35-61).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Makino and Sato both teach an automated analyzer having an incubator (9), a temperature sensor (8), a control (3) and a display (40) (Sato; col. 5, lines 3-26, col. 6, lines 35-61).

Claim(s) 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al. (US 2014/0193893; already of record – hereinafter “Ishizawa”), and further in view of Sasaki et al. (US 2017/0212137; already of record – hereinafter “Sasaki”).

Regarding claim 17, Ishizawa teaches an automated analysis system in which a plurality of automated analyzers are connected, each of the automated analyzers being provided with an analysis operation part that causes a sample and a reagent to react and based onPage 4 of 12Application No. 15/750,526Attorney Docket No. 104349.PA857US a reaction result performs analysis of the sample (Ishizawa; fig. 4, [0039, 0045]), the automated analysis system comprising: 
a first automated analyzer that is provided with a first unit constituting the analysis operation part (Ishizawa; fig. 4, #31a, [0035, 0045]), a first temperature adjustment mechanism disposed in the first unit that controls the temperature of the first unit (Ishizawa; #14, [0033, 0044, 0045]), a first temperature sensor that measures the temperature of the first unit (Ishizawa; pole temperature measurement element, [0044, 0045]), and a first automated-analyzer control device that controls the temperature of the first unit via the first temperature adjustment mechanism (Ishizawa; [0033]); 
a second automated analyzer that is provided with a second unit constituting the analysis operation part (Ishizawa; fig. 4, #31b, [0035, 0045]), a second temperature adjustment mechanism disposed in the second unit that controls the temperature of the second unit (Ishizawa; #14, [0033, 0044, 0045]), a second temperature sensor that measures the temperature of the second unit (Ishizawa; pole temperature measurement element, [0033, 0044, 0045]), and a second automated-analyzer control device that controls the temperature of the second unit via the second temperature adjustment mechanism (Ishizawa; [0033]); and 
a system control part that controls the automated analysis system and operating states of the plurality of respective automated analyzers (Ishizawa teaches a monitor for controlling the automated analysis system [0037] and operating states of the respective analyzers (Fig. 9; [0055]), 
wherein the first automated-analyzer control device sets a measurement startable temperature range, which is the temperature range of the operation specification, and an operable temperature range, which is a temperature range that is wider than and includes the measurement startable temperature range, for the first unit, and outputs, to the system control part, information indicating that the first automated analyzer is operable based on the temperature of the first unit being in the operable temperature range of the first unit (Ishizawa teaches thermal cycling is a well-known practice in the art [0005].  The thermal cycling process includes a measurement startable temperature range (i.e. beginning of thermal cycle) and an operable temperature range (min peak and/or max peak of thermal cycle).  Ishizawa additionally teaches a temperature control device for the first unit [0033] that monitors a value of temperature to be controlled in the reaction vessel [0012] therefore outputting information to the system control part that the analyzer is operable based on the temperature of the first unit being in the operable temperature range of the thermal cycling), 
wherein the second automated-analyzer control device sets a measurement startable temperature range, which is the temperature range of the operation specification, and an operable temperature range, which is a temperature range that is wider than and includes the measurementPage 5 of 12Application No. 15/750,526 Attorney Docket No. 104349.PA857USstartable temperature range, for the second unit, and outputs, to the system control part, information indicating that the second automated analyzer is operable based on the temperature of the second unit being in the operable temperature range of the second unit (Ishizawa teaches thermal cycling is a well-known practice in the art [0005].  The thermal cycling process includes a measurement startable temperature range (i.e. beginning of thermal cycle) and an operable temperature range (min peak and/or max peak of thermal cycle).  Ishizawa additionally teaches the a temperature control device for the second unit [0033] that monitors a value of temperature to be controlled in the reaction vessel [0012] therefore outputting information to the system control part that the analyzer is operable based on the temperature of the second unit being in the operable temperature range of the thermal cycling), 
wherein the system control part determines whether or not the first or second automated analyzer is operable based on the information from the automated-analyzer control device (Ishizawa; [0048]) and, in a case in which at least one of the first automated analyzer and the second automated analyzer is operable, operates the at least one of the first automated analyzer and the second automated analyzer depending on an operability thereof and an analysis request received by the at least one of the first automated analyzer and the second automated analyzer (Ishizawa teaches a case where the first automated analyzer and the second automated analyzer are operable for receiving the same analysis request; fig. 7, [0053], and the system controls which one of the automatic analyzers the specimen is carried to based on internal configurations or device status of each automatic analyzer, and performs control to achieve optimum performance; [0048-0049]), and 
wherein the first automated-analyzer control device is configured to issue an output confirmation (Ishizawa teaches the temperature in each thermostat bath is increased or decreased by an electrothermal element which is always monitored by a pole temperature measurement element to execute a predetermined temperature profile; [0044], thereby being configured to issue an output confirmation since the temperature follows a predetermined temperature profile), process a request for the analysis and to start, in response to an analysis request from a user (Ishizawa teaches an operator section for controlling the device; [0037], and each analyzer can be configured to process samples based on a specified assay protocol; [0054]), a pre-analysis preparatory operation of the sample in response to a determination by the first automated-analyzer control device that the temperature of the first unit has entered the operable temperature range while continuing to control the first temperature adjustment mechanism such that the temperature of the first unit reaches the measurement startable temperature range (Ishizawa teaches thermal cycling is performed according to a predetermined temperature profile and monitored by a pole temperature measurement element; [0044], thereby performing a per-analysis operation based on the control device that the temperature has entered the operable temperature range since the temperature profile itself defines the operable temperature range.  Furthermore, Ishizawa teaches a quantification process of the amplified nucleic acids is performed while the temperature profile is being executed; [0044], therefore controlling the temperature adjustment mechanism such that the temperature of the first unit reaches the measurement startable temperature range), wherein the pre-analysis preparatory operation includes an operation check of the first unit (Ishizawa teaches the pre-analysis preparatory operation includes cycling according to a specified temperature profile; [0044], therefore performing the pre-analysis preparatory operation according to an operation check), and
wherein the operable temperature range of the first unit is set based on an ambient temperature of a place in which the automated analyzer is disposed, such that the first unit is turned on at a time that minimizes a delay between the first unit turning on and a measurement being taken by the first unit, and the operable temperature range of the second unit is set based on the ambient temperature of the place in which the automated analyzer is disposed, such that the second unit is turned on at a time that minimizes a delay between the second unit turning on and a measurement being taken by the second unit.
Ishizawa does not teach in a case in which neither of the first automatic analyzer and the second automatic analyzer is operable, the system control part outputs an alarm indicating an impossibility to start the analysis.
However, Sasaki teaches the analogous art of an automated analysis system (Sasaki; fig. 1, [0036]) and a system control part that controls the automated analysis system (Sasaki; fig. 1, #123, [0041]) wherein in a case in which the automated analyzer is not operable, the system control part outputs an alarm indicating an impossibility to start the analysis (Sasaki teaches a case where the water temperature of the reaction tank does not come within the specification after the analysis start button is pressed, and an alarm is configured to be displayed in an alarm display screen so as not to start an analysis; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system control part of Ishizawa to further include the configuration of outputting an alarm on an alarm display screen when the temperature of the automated analysis system is not within the specification after a request for the analysis to start is submitted, as taught by Sasaki, because Sasaki teaches the alarms is part of a system check to check consistency for an analysis parameter, and is automatically performed by the device at the time of an analysis start of a sample (Sasaki; [0009]).  The modification resulting in both the first automated analyzer and the second automated analyzer of Ishizawa being configured to output an alarm, and in a case in which neither of the first automated analyzer and the second automated analyzer is operable, the system control part outputting an alarm for each of the two automated analyzer, therefore indicating an impossibility to start the analysis. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ishizawa and Sasaki both teach an automated analysis system (Sasaki; fig. 1, [0036]) and a system control part that controls the automated analysis system (Sasaki; fig. 1, #123, [0041]).
Note: “the operable temperature range of the first unit is set based on an ambient temperature of a place in which the automated analyzer is disposed, such that the first unit is turned on at a time that minimizes a delay between the first unit turning on and a measurement being taken by the first unit, and the operable temperature range of the second unit is set based on the ambient temperature of the place in which the automated analyzer is disposed, such that the second unit is turned on at a time that minimizes a delay between the second unit turning on and a measurement being taken by the second unit” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, the first and second units of Ishizawa are capable of being turned on at a time that minimizes a delay between the first and second units turning on and a measurement being taken depending on an ambient temperature of a place where the automatic analyzer is disposed.

Regarding claim 18, modified Ishizawa teaches the automated analysis system according to claim 17 above, wherein, in a case that the analysis request is made to the first automated analyzer and the second automated analyzer for a same sample, and the first automated analyzer is operable but the second automated analyzer is not operable, the system control part gives priority to the first automated analyzer and starts the analysis of the sample from the first automated analyzer (Ishizawa teaches the first analyzer operable for a first analysis operation and the second analyzer operable for a second analysis operation; fig. 12, [0059-0060], and the system is capable of controlling which analyzer the specimen is carried to for analysis [0048]. Therefore the device of Ishizawa being capable of performing the indented use of wherein in a case that the analysis request is made to the first automated analyzer and the second automated analyzer for a same sample, and the first automated analyzer is operable but the second automated analyzer is not operable, the system control part gives priority to the first automated analyzer and starts the analysis of the sample from the first automated analyzer) and 
wherein, after the analysis of the sample has ended in the first automated analyzer, whether or not the second automated analyzer is operable is again determined (Ishizawa teaches the system is capable of controlling which analyzer the specimen is carried to for analysis, therefore the analyzer of Ishizawa being capable of performing the intended use of determining whether or not the second automated analyzer is operable after the analysis of the sample has ended in the first automated analyzer). 

Claim(s) 17-18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa, view of Sasaki and further in view of Fukui.

Regarding claim 17, Ishizawa teaches an automated analysis system in which a plurality of automated analyzers are connected, each of the automated analyzers being provided with an analysis operation part that causes a sample and a reagent to react and based onPage 4 of 12Application No. 15/750,526Attorney Docket No. 104349.PA857US a reaction result performs analysis of the sample (Ishizawa; fig. 4, [0039, 0045]), the automated analysis system comprising: 
a first automated analyzer that is provided with a first unit constituting the analysis operation part (Ishizawa; fig. 4, #31a, [0035, 0045]), a first temperature adjustment mechanism disposed in the first unit that controls the temperature of the first unit (Ishizawa; #14, [0033, 0044, 0045]), a first temperature sensor that measures the temperature of the first unit (Ishizawa; pole temperature measurement element, [0044, 0045]), and a first automated-analyzer control device that controls the temperature of the first unit via the first temperature adjustment mechanism (Ishizawa; [0033]); 
a second automated analyzer that is provided with a second unit constituting the analysis operation part (Ishizawa; fig. 4, #31b, [0035, 0045]), a second temperature adjustment mechanism disposed in the second unit that controls the temperature of the second unit (Ishizawa; #14, [0033, 0044, 0045]), a second temperature sensor that measures the temperature of the second unit (Ishizawa; pole temperature measurement element, [0033, 0044, 0045]), and a second automated-analyzer control device that controls the temperature of the second unit via the second temperature adjustment mechanism (Ishizawa; [0033]); and 
a system control part that controls the automated analysis system and operating states of the plurality of respective automated analyzers (Ishizawa teaches a monitor for controlling the automated analysis system [0037] and operating states of the respective analyzers (Fig. 9; [0055]), 
wherein the first automated-analyzer control device sets a measurement startable temperature range, which is the temperature range of the operation specification, and an operable temperature range, which is a temperature range that is wider than and includes the measurement startable temperature range, for the first unit, and outputs, to the system control part, information indicating that the first automated analyzer is operable based on the temperature of the first unit being in the operable temperature range of the first unit (Ishizawa teaches thermal cycling is a well-known practice in the art [0005].  The thermal cycling process includes a measurement startable temperature range (i.e. beginning of thermal cycle) and an operable temperature range (min peak and/or max peak of thermal cycle).  Ishizawa additionally teaches a temperature control device for the first unit [0033] that monitors a value of temperature to be controlled in the reaction vessel [0012] therefore outputting information to the system control part that the analyzer is operable based on the temperature of the first unit being in the operable temperature range of the thermal cycling), 
wherein the second automated-analyzer control device sets a measurement startable temperature range, which is the temperature range of the operation specification, and an operable temperature range, which is a temperature range that is wider than and includes the measurementPage 5 of 12Application No. 15/750,526 Attorney Docket No. 104349.PA857USstartable temperature range, for the second unit, and outputs, to the system control part, information indicating that the second automated analyzer is operable based on the temperature of the second unit being in the operable temperature range of the second unit (Ishizawa teaches thermal cycling is a well-known practice in the art [0005].  The thermal cycling process includes a measurement startable temperature range (i.e. beginning of thermal cycle) and an operable temperature range (min peak and/or max peak of thermal cycle).  Ishizawa additionally teaches the a temperature control device for the second unit [0033] that monitors a value of temperature to be controlled in the reaction vessel [0012] therefore outputting information to the system control part that the analyzer is operable based on the temperature of the second unit being in the operable temperature range of the thermal cycling), 
wherein the system control part determines whether or not the first or second automated analyzer is operable based on the information from the automated-analyzer control device (Ishizawa; [0048]) and, in a case in which at least one of the first automated analyzer and the second automated analyzer is operable, operates the at least one of the first automated analyzer and the second automated analyzer depending on an operability thereof and an analysis request received by the at least one of the first automated analyzer and the second automated analyzer (Ishizawa teaches a case where the first automated analyzer and the second automated analyzer are operable for receiving the same analysis request; fig. 7, [0053], and the system controls which one of the automatic analyzers the specimen is carried to based on internal configurations or device status of each automatic analyzer, and performs control to achieve optimum performance; [0048-0049]), and 
wherein the first automated-analyzer control device is configured to issue an output confirmation (Ishizawa teaches the temperature in each thermostat bath is increased or decreased by an electrothermal element which is always monitored by a pole temperature measurement element to execute a predetermined temperature profile; [0044], thereby being configured to issue an output confirmation since the temperature follows a predetermined temperature profile), process a request for the analysis and to start, in response to an analysis request from a user (Ishizawa teaches an operator section for controlling the device; [0037], and each analyzer can be configured to process samples based on a specified assay protocol; [0054]), a pre-analysis preparatory operation of the sample in response to a determination by the first automated-analyzer control device that the temperature of the first unit has entered the operable temperature range while continuing to control the first temperature adjustment mechanism such that the temperature of the first unit reaches the measurement startable temperature range (Ishizawa teaches thermal cycling is performed according to a predetermined temperature profile and monitored by a pole temperature measurement element; [0044], thereby performing a per-analysis operation based on the control device that the temperature has entered the operable temperature range since the temperature profile itself defines the operable temperature range.  Furthermore, Ishizawa teaches a quantification process of the amplified nucleic acids is performed while the temperature profile is being executed; [0044], therefore controlling the temperature adjustment mechanism such that the temperature of the first unit reaches the measurement startable temperature range), wherein the pre-analysis preparatory operation includes an operation check of the first unit (Ishizawa teaches the pre-analysis preparatory operation includes cycling according to a specified temperature profile; [0044], therefore performing the pre-analysis preparatory operation according to an operation check).
Ishizawa does not teach in a case in which neither of the first automatic analyzer and the second automatic analyzer is operable, the system control part outputs an alarm indicating an impossibility to start the analysis.
However, Sasaki teaches the analogous art of an automated analysis system (Sasaki; fig. 1, [0036]) and a system control part that controls the automated analysis system (Sasaki; fig. 1, #123, [0041]) wherein in a case in which the automated analyzer is not operable, the system control part outputs an alarm indicating an impossibility to start the analysis (Sasaki teaches a case where the water temperature of the reaction tank does not come within the specification after the analysis start button is pressed, and an alarm is configured to be displayed in an alarm display screen so as not to start an analysis; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system control part of Ishizawa to further include the configuration of outputting an alarm on an alarm display screen when the temperature of the automated analysis system is not within the specification after a request for the analysis to start is submitted, as taught by Sasaki, because Sasaki teaches the alarms is part of a system check to check consistency for an analysis parameter, and is automatically performed by the device at the time of an analysis start of a sample (Sasaki; [0009]).  The modification resulting in both the first automated analyzer and the second automated analyzer of Ishizawa being configured to output an alarm, and in a case in which neither of the first automated analyzer and the second automated analyzer is operable, the system control part outputting an alarm for each of the two automated analyzer, therefore indicating an impossibility to start the analysis. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ishizawa and Sasaki both teach an automated analysis system (Sasaki; fig. 1, [0036]) and a system control part that controls the automated analysis system (Sasaki; fig. 1, #123, [0041]).
Modified Ishizawa does not explicitly teach the function/intended use of wherein the operable temperature range of the first unit is set based on an ambient temperature of a place in which the automated analyzer is disposed, such that the first unit is turned on at a time that minimizes a delay between the first unit turning on and a measurement being taken by the first unit, and the operable temperature range of the second unit is set based on the ambient temperature of the place in which the automated analyzer is disposed, such that the second unit is turned on at a time that minimizes a delay between the second unit turning on and a measurement being taken by the second unit.
However, Fukui teaches the analogous art of a control part that sets a startable temperature range and an operable temperature range (Fukui teaches a control process for a recording operation; fig. 14, [0106], where the recording operation comprises a startable temperature range; fig. 14, S102, [0106-0112], and an operable temperature range; fig. 14,  S103, S105, S107, [0106-0112]) wherein the operable temperature range for the unit is set based on an ambient temperature of the place in which the device is disposed (Fukui teaches a time for driving the warming of heat generating resistors before start of the operation is automatically selected from a time table, between an ambient temperature and a warming heat generating resistor driving time, prepared in advance by measuring the ambient temperature with a temperature sensor; [0078]), such that the unit is turned on at a time that minimizes a delay between the unit and a measurement being take (Fukui teaches a time table is used with respect to the measured ambient temperature to determine a time for driving the warming heat generating resistors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control device of the first and second automated-analyzers of modified Ishizawa of Makino with the control part that sets an operable temperature range that is determined from a time table based on an ambient temperature, as taught by Fukui, because Fukui teaches the operable temperature range that is determined from a time table based on an ambient temperature allows the operation of the unit to be carried out in a stable effective manner with no problem of a performance issue occurring [0077].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Makino and Fukui both teach control parts that set a startable temperature range and an operable temperature range.  

Regarding claim 18, modified Ishizawa teaches the automated analysis system according to claim 17 above, wherein, in a case that the analysis request is made to the first automated analyzer and the second automated analyzer for a same sample, and the first automated analyzer is operable but the second automated analyzer is not operable, the system control part gives priority to the first automated analyzer and starts the analysis of the sample from the first automated analyzer (Ishizawa teaches the first analyzer operable for a first analysis operation and the second analyzer operable for a second analysis operation; fig. 12, [0059-0060], and the system is capable of controlling which analyzer the specimen is carried to for analysis [0048]. Therefore the device of Ishizawa being capable of performing the indented use of wherein in a case that the analysis request is made to the first automated analyzer and the second automated analyzer for a same sample, and the first automated analyzer is operable but the second automated analyzer is not operable, the system control part gives priority to the first automated analyzer and starts the analysis of the sample from the first automated analyzer) and 
wherein, after the analysis of the sample has ended in the first automated analyzer, whether or not the second automated analyzer is operable is again determined (Ishizawa teaches the system is capable of controlling which analyzer the specimen is carried to for analysis, therefore the analyzer of Ishizawa being capable of performing the intended use of determining whether or not the second automated analyzer is operable after the analysis of the sample has ended in the first automated analyzer). 

Response to Arguments
Applicants arguments filed on 04/22/2022 have been considered, but are moot as they apply to the amended claims and not the current rejection.

Applicants argue on pages 9-11 of their remarks towards the 103 rejection of claim 10 over Makino and further in view of Nishina that neither of the cited references teach or suggest the amended claim language “wherein the operable temperature range for each of the plurality of units is set based on an ambient temperature of a place in which the automated analyzer is disposed, such that each of the plurality of units is turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken”.  Specifically, Makino and Nishina do not teach or suggest anything about turning on the units or what is used to determine when to do so, and they do not disclose anything about minimizing the delay between turn-on and measurement for the units.  The examiner respectfully disagrees.  The claim language “wherein the operable temperature range for each of the plurality of units is set based on an ambient temperature of a place in which the automatic analyzer is disposed, such that each of the plurality of units is turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, the device of Makino is capable of being turned on at a time that minimizes a delay between each of the plurality of units turning on and a measurement being taken depending on an ambient temperature of a place where the automatic analyzer is disposed.  Further, applicants arguments are directed towards the amended claims and do not apply to the previously set forth prior art rejection.  That being said, the examiner has withdrawn the previous prior art rejection and set forth a new prior art rejection which the examiner contends does teach the amended limitations of claim 1 (See prior art rejection above).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Moore et al. (US 2005/0007042) discloses a system that will start and stop automatically based on the value of one or more variables including ambient temperature.
Taraian (US 2007/0018846) discloses a system that schedules the automatic startup of the system based on ambient temperature conditions.
Talbot et al. (US 2011/0085916) discloses a sensor and switch adapted to automatically start and stop, or adjust, the operation of a system based on sensed ambient temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798